PER CURIAM.
This is an appeal from the trial court’s summary denial of defendant’s motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. Defendant sought relief on the grounds that the sentence imposed violated the terms of his plea agreement and that costs had been imposed without notice or a hearing. The trial court denied the motion without benefit of the plea colloquy and without taking any testimony.
Upon the state’s proper confession of error, we reverse the order on appeal and remand for an evidentiary hearing.
Reversed.